OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 OFFR,OiBOXtl2308>).eAP.IJOL STATION, AUSTIN, TEXAS 78711
                                                               U.S. POSTAGE» PiTNEY BOWES
                STATE OF TEXAS
                PENALTY FOR
                PRIVATE USE
                                                               ZIP 78701
                                                               02 m
                                                              00014016030CT 08 2015

 JOHNSON,               PI >5 Af\ XoS Aoc
 10/5/2015 VICTOR VEE-JAY%*lr.^N:424639A-86                                 WR-83,983-01
                                                                                 _,.--_
 On this day, the application fo^to^Wrjtrf #>eas Corpus has been received
 and presented to the Court.        Sgffi^                            Abel ^^ C)erk
                               VICTOR VEE-JAY JOHNSON
                               BETO I UNIT-TDC# 1501027
                               1391. FM 3328
                               TENNESSEE COLONY, TX 75880
       UTF
                *$.^
-43B   -75aBO